PER CURIAM.
Plaintiff in error sued defendant in error in an action at law, and there was judgment for the latter.
The judgment recites that the case was submitted to the court without a jury. The assignments of error complain only of findings of fact *144upon which the judgment was based. No objection was taken to the sufficiency of the defense set out in the answer. It does not appear that the waiver of a'jury was by stipulation in writing.
The record presents no question for review by this court, for the reasons stated in the opinion this day filed in the case of John McWilliams Ford v. William L. Grimmett, 278 Fed. 140, and the judgment is affirmed.